DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgement is made of amendment filed on December 22, 2021, in which claims 1, 7-9 and 11-20 are amended, claim 10 is canceled, and claims 1-9 and 11-20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on December 22, 2021, with respect to Claims 9 and 11-15 regarding the claim interpretation 35 U.S.C. 112(f) / pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and they are persuasive.  The Examiner has withdrawn the claim interpretation 35 U.S.C. 112(f) / pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	With regards to arguments for independent claims 1 and 16, applicants argue that Tuchschmid et al. (US 2014/0071165 A1) and Lampotang et al. (US 2012/0280988 the physical anatomical model is configured to be operated as an anatomical joystick. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1 and 16, since in Surma et al. (US 2013/0331947 A1) teaches (“The lunate bone B3 is also locked or fixed to the construct 375, and therefore the capitate B1 and hammate B2 bones, through the clamp 300 and joystick bone anchor 350. As shown in FIG. 29, the joystick bone anchor 350 is implanted into the lunate bone B3 and used to reposition the lunate, such as to an anatomical position. For example, the joystick bone anchor 350 may have been used to position the center of the lunate bone B3 about 11 degrees radial to the capitate-hammate articulation longitudinal line. Once the lunate bone B3 has been repositioned or reoriented, the clamp 300 was used to lock the position and orientation of the lunate bone B3 with respect to the targeting instrument 375, and thus the capitate bone B1, hammate bone B2 and fusion implant 210 as well.” [0156]) Surma teaches bone anchor implanted into the lunate bone to be operated as a joystick and used to reposition the lunate.  Therefore, Surma teaches the arguments of the limitations for claims 1 and 16 as it is recited.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tuchschmid et al. (US 2014/0071165 A1) in view of Lampotang et al. (US 2012/0280988 A1) and Surma et al. (US 2013/0331947 A1).
9.	With reference to claim 1, Tuchschmid teaches A mixed reality device, comprising: a physical anatomical model of a patient anatomy configured to be manipulated by a user within a physical space; (“Embodiments described herein may relate to a mixed reality simulation method for rendering on a display a mixed reality scenario of a virtual environment adapted to a physical environment,” [0009] “FIG. 3 further shows a tool 350 that may be appended to the mixed reality simulator, so that the user can train in manipulating it. In many medical procedure simulations, at least one imaging tool is needed, for instance for diagnosis performed by exploring the organ. Examples of imaging tools are endoscopes that are inserted directly into the organ by a natural orifice or through a small incision, or imaging probes such as ultrasound probes that can also be used externally. For the purpose of illustration, in the case of a knee joint arthroscopy simulation, the medical tool 350 of FIG. 3 represents an arthroscope that can be inserted into the joint anatomy model 330 through a portal 360 chosen among known medical portals such as, in the case of the knee, the antero- a mixed reality display configured to visualize a virtual augmentation of the physical anatomical model; (“Embodiments described herein may relate to a mixed reality simulation method for rendering on a display a mixed reality scenario of a virtual environment adapted to a physical environment,” [0009] “The mixed reality simulator screen 310 may be any device or system providing visual cues to the simulator end user, such as for instance, but not limited to, a conventional display screen, a laptop screen, a tactile screen, a tablet, a TV, a microscope, a head-mounted display, a projection screen, an Augmented Reality (AR) display, or any combination thereof. The model 330 may be an integral part of the cart, or may be fastened to the cart in various ways. In a possible embodiment, it may be fastened in such a way that it may be easily plugged in and out, for instance by clipping it onto the cart, while reproducing a real organ position in an operating room. In the arthroscopy application field, in addition to the knee, other joint models may be used and interchanged with the human anatomy model 330 such as a shoulder model, a hip model, a wrist model, or an elbow model.” [0041-0042]) Tuchschmid further teaches a mixed reality controller configured to control a visualization, by the mixed reality display, of the virtual augmentation on the physical anatomical model including a mixed reality interaction between the physical anatomical model and a virtual anatomical model (“​The data processing unit 300 may comprise at least one central processing unit ("CPU") circuit, at least one memory, controlling modules, and communication modules to compute and display onto display screen 310 the actual mixed reality simulated views that correspond to the chosen mixed reality simulation scenario.” [0043] “An embodiment will now be described which may enable user-controlled changes in the scene. In some mixed reality scenarios, some parts of the virtual environment model may be interactively modified (added or removed). This may be a challenging task, which may be hardly possible in a simulator based on passive haptics without warping. For example, in the removal case, actual cutting of the physical object replica in particular may irreparably destroy the simulator hardware. But then, if the physical replicas are not modified, the user may experience a haptic discrepancy, since he/she feels a haptic cue of the original object, while the virtual object has been cut-off. A practical example in the knee simulator application is the removal of a damaged meniscus. A standard treatment to be simulated in a mixed reality scenario may include removing part of the meniscus locally around the damaged region with a cutting instrument.” [0078])

    PNG
    media_image1.png
    571
    429
    media_image1.png
    Greyscale

 an overlay of a virtual augmentation of  the physical anatomical model on the physical anatomical model; spatial registration between the physical anatomical model within the physical space and the virtual anatomical model within a virtual space, wherein the physical anatomical model is configured to be operated  as an anatomical joystick to manipulate the visualization of the overlay of the virtual augmentation on the physical anatomical model.  These are what Lampotang teaches. Lampotang teaches an overlay of a virtual augmentation of  the physical anatomical model on the physical anatomical model; (“The physical model, virtual model, and instrument are linked together by a registration between virtual elements and physical elements. According to certain embodiments of the present invention, the registration of the virtual model is performed with respect to an internal structure of a physical object even though the internal structure of the physical object is not visible. In contrast, other mixed simulators, such as an augmented anesthesia machine, utilize registration to external structures and make internal structures visible. That is, the other mixed simulator uses external registration where a virtual model is explicitly overlaid over its corresponding physical representation. Whereas, according to an embodiment of the present invention, the internal registration provides a virtual model that is underlaid to its physical representation.” [0044]) Lampotang also teaches spatial registration between the physical anatomical model within the physical space and the virtual anatomical model within a virtual space, (“The physical model can contain portions of internal structures in order to allow a user to feel or see those internal structures while still providing regions for interaction that are implemented by the virtual model. For example, manipulate the visualization of the overlay of the virtual augmentation on the physical anatomical model (“a mixed reality system is provided that can be used for training of blind medical procedures, where the system includes virtual 3D anatomically correct models of internal features, such as organs and systems, that can be adjusted (including changing locations of structures) during repetitive training with a single physical model being interacted with.  According to a specific embodiment, when inserting a needle, catheter, or other instrument into the physical model of a body, a virtual representation of the internal features of the body, including bones, veins, arteries, and organs, where the needle is 
The combination of Tuchschmid and Lampotang does not explicitly teach the physical anatomical model is configured to be operated  as an anatomical joystick. This is what Surma teaches (“The lunate bone B3 is also locked or fixed to the construct 375, and therefore the capitate B1 and hammate B2 bones, through the clamp 300 and joystick bone anchor 350. As shown in FIG. 29, the joystick bone anchor 350 is implanted into the lunate bone B3 and used to reposition the lunate, such as to an anatomical position. For example, the joystick bone anchor 350 may have been used to position the center of the lunate bone B3 about 11 degrees radial to the capitate-hammate articulation longitudinal line. Once the lunate bone B3 has been repositioned or reoriented, the clamp 300 was used to lock the position and orientation of the lunate bone B3 with respect to the targeting instrument 375, and thus the capitate bone B1, 
10.	With reference to claim 2, Tuchschmid does not explicitly teach the mixed reality interaction between the physical anatomical model and the virtual anatomical model includes a virtual interactive overlay of the virtual anatomical model onto the physical anatomical model. This is what Lampotang teaches (“The physical model, virtual model, and instrument are linked together by a registration between virtual elements and physical elements. According to certain embodiments of the present invention, the registration of the virtual model is performed with respect to an internal structure of a physical object even though the internal structure of the physical object is not visible. In contrast, other mixed simulators, such as an augmented anesthesia machine, utilize registration to external structures and make internal structures visible. That is, the other mixed simulator uses external registration where a virtual model is explicitly overlaid over its corresponding physical representation. Whereas, according to an embodiment of the present invention, the internal registration provides a virtual model that is underlaid to its physical representation.” [0044]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lampotang into 
11.	With reference to claim 3, Tuchschmid does not explicitly teach the virtual augmentation of the physical anatomical model of the patient anatomy further includes a virtual annotation of at least one of the physical anatomical model and the virtual anatomical model. This is what Lampotang teaches (“For the physical mannequin, a rapid prototyping machine, such as a 3D printer, can be used to create a 3D physical bone structure that, when draped with fake skin, enables visual and tactile (palpation) location of landmarks such as the clavicle and sternal notch. Different thicknesses of sponge layers can be placed below the skin to simulate varying amounts of subcutaneous body fat. The fake skin can be selected to provide the correct tactile feedback upon puncture with a real needle and is placed over the replicated bone structure to create the physical mannequin. In one embodiment, certain parts of the body's external surface (e.g., the skin) can be printed (e.g., by 3-D printing) to provide landmarks while other parts of the body's surface may be covered with simulated skin.” [0016]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lampotang into Tuchschmid, in order to capable of in-context integration of virtual representations with a physical simulation.
12.	With reference to claim 4, Tuchschmid teaches the virtual augmentation of the physical anatomical model of the patient anatomy further includes a mixed reality interaction between a physical medical tool and the virtual anatomical model. (“The data processing unit 300 may calculate the virtual model position and orientation 
13.	With reference to claim 5, Tuchschmid does not explicitly teach the virtual augmentation of the physical anatomical model of the patient anatomy further includes a mixed reality interaction between the physical anatomical model and a virtual medical tool. This is what Lampotang teaches (“FIG. 2 shows a representation of an interactive mixed simulator system that can be used for the simulation of inserting a needle into a proper vessel. Referring to FIG. 2, a physical model 201 is provided for interaction by a user wielding an instrument 202. A display 203 is provided to instantiate a virtual model 204 of select internal features of the physical object represented by the physical model 201. The instrument 202 is tracked so that a person viewing the display 203 or a software or scoring algorithm can determine whether the instrument 202 is navigated to the correct location within the physical model 201 in order to carry out the procedure being simulated. The instrument 202 may also be represented as a virtual instrument 222 on the display 203.” [0078]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
14.	With reference to claim 6, Tuchschmid does not explicitly teach the virtual augmentation of the physical anatomical model of the patient anatomy further includes a mixed reality interaction between a physical medical tool and the virtual medical tool. This is what Lampotang teaches (“FIG. 2 shows a representation of an interactive mixed simulator system that can be used for the simulation of inserting a needle into a proper vessel. Referring to FIG. 2, a physical model 201 is provided for interaction by a user wielding an instrument 202. A display 203 is provided to instantiate a virtual model 204 of select internal features of the physical object represented by the physical model 201. The instrument 202 is tracked so that a person viewing the display 203 or a software or scoring algorithm can determine whether the instrument 202 is navigated to the correct location within the physical model 201 in order to carry out the procedure being simulated. The instrument 202 may also be represented as a virtual instrument 222 on the display 203.” [0078]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lampotang into Tuchschmid, in order to capable of in-context integration of virtual representations with a physical simulation.
15.	With reference to claim 7, Tuchschmid teaches the mixed reality controller is structurally configured to control the visualization by the mixed reality display of the virtual augmentation of the physical anatomical model within the physical space. (“The data processing unit 300 may comprise at least one central processing unit ("CPU") circuit, at least one memory, controlling modules, and communication 
16.	With reference to claim 8, Tuchschmid teaches the mixed reality controller is structurally configured to control the visualization by the mixed reality display of the virtual augmentation of the physical anatomical model within the virtual space. (“The data processing unit 300 may comprise at least one central processing unit ("CPU") circuit, at least one memory, controlling modules, and communication modules to compute and display onto display screen 310 the actual mixed reality simulated views that correspond to the chosen mixed reality simulation scenario. As known to those skilled in the art, a number of solutions are available to align the virtual model with the anatomy model.” [0043] “For the sake of illustration in the case of an arthroscopy simulator, a standard arthroscope tool 350 for knee arthroscopy is shown on FIG. 3. A high fidelity virtual environment including the bones, menisici, and 
17.    Claim 9 is similar in scope to claim 1, and thus is rejected under similar rationale. Tuchschmid does not explicitly teach a mixed reality registration processor and a mixed reality interaction processor. This is what Lampotang teaches (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lampotang into Tuchschmid, in order to capable of in-context integration of virtual representations with a physical simulation.
18.    Claim 11 is similar in scope to claim 3, and thus is rejected under similar rationale.
19.    Claim 12 is similar in scope to claim 4, and thus is rejected under similar rationale. Tuchschmid does not explicitly teach spatial registration within the physical space and within the virtual space. This is what Lampotang teaches (“The physical model, virtual model, and instrument are linked together by a registration between virtual elements and physical elements. According to certain embodiments of the present invention, the registration of the virtual model is performed with respect to an internal structure of a physical object even though the internal structure of the physical object is not visible. In contrast, other mixed simulators, such as an augmented anesthesia 
20.    Claim 13 is similar in scope to claim 5, and thus is rejected under similar rationale. Tuchschmid does not explicitly teach spatial registration within the physical space and within the virtual space. This is what Lampotang teaches (“The physical model, virtual model, and instrument are linked together by a registration between virtual elements and physical elements. According to certain embodiments of the present invention, the registration of the virtual model is performed with respect to an internal structure of a physical object even though the internal structure of the physical object is not visible. In contrast, other mixed simulators, such as an augmented anesthesia machine, utilize registration to external structures and make internal structures visible. That is, the other mixed simulator uses external registration where a virtual model is explicitly overlaid over its corresponding physical representation. Whereas, according to an embodiment of the present invention, the internal registration provides a virtual model that is underlaid to its physical representation.” [0044]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
21.    Claim 14 is similar in scope to claim 6, and thus is rejected under similar rationale. Tuchschmid does not explicitly teach spatial registration within the physical space and within the virtual space. This is what Lampotang teaches (“The physical model, virtual model, and instrument are linked together by a registration between virtual elements and physical elements. According to certain embodiments of the present invention, the registration of the virtual model is performed with respect to an internal structure of a physical object even though the internal structure of the physical object is not visible. In contrast, other mixed simulators, such as an augmented anesthesia machine, utilize registration to external structures and make internal structures visible. That is, the other mixed simulator uses external registration where a virtual model is explicitly overlaid over its corresponding physical representation. Whereas, according to an embodiment of the present invention, the internal registration provides a virtual model that is underlaid to its physical representation.” [0044]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lampotang into Tuchschmid, in order to capable of in-context integration of virtual representations with a physical simulation.
22.    Claim 15 is similar in scope to claims 7 and 8, and thus is rejected under similar rationale.
23.    Claim 16 is similar in scope to claim 9, and thus is rejected under similar rationale.
24.    Claims 17-20 are similar in scope to claims 11-14, and they are rejected under similar rationale.
Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 9:00 - 5:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619